

Exhibit 10.54
AMENDMENT NUMBER TWO TO
WASHINGTON REAL ESTATE INVESTMENT TRUST
2014 LONG-TERM INCENTIVE PLAN


(Effective January 1, 2018)


The Washington Real Estate Investment Trust 2014 Long-Term Incentive Plan (the
“Plan”) is hereby amended, effective January 1, 2018, with respect to
performance periods beginning on and after January 1, 2018, as set forth below.
The terms of the Plan as in effect prior to this Amendment Number Two shall
continue to apply for all performance periods commencing prior to January 1,
2018.


1.
The definition of “Absolute Total Shareholder Return” set forth in Article II is

deleted.


2.
A new defined term “Relative Total Shareholder Return – NAREIT Index” is added

to Article II as follows:


“’Relative Total Shareholder Return – NAREIT Index’ means Total Shareholder
Return ranked on a percentile basis relative to the total shareholder return of
companies comprising the FTSE NAREIT Diversified Index for the Performance
Period using the same methodology used for calculating Total Shareholder
Return.”


3.The existing defined term “Relative Total Shareholder Return” in Article II is
renamed “Relative Total Shareholder Return – Peer Group” and is amended to be
defined as follows:


“’Relative Total Shareholder Return – Peer Group’ means Total Shareholder Return
ranked on a percentile basis relative to the total shareholder return of
companies comprising the peer group of companies for the Performance Period
using the same methodology used for calculating Total Shareholder Return. For
this purpose, the peer group of companies for the Performance Period shall be
the group of companies approved by the Compensation Committee or the Board and
identified as the peer group of companies for the Performance Period in the
proxy statement filed in the year that Performance Period commences, provided
that if the Committee decides that any company shall cease to be a peer during
the Performance Period, it shall be deleted from the peer group, but no new
companies shall be added to the peer group during the Performance Period.”


4.Section 4.2 of the Plan is deleted and replaced with the following:


1



--------------------------------------------------------------------------------






“4.2    Performance Goals. The performance goals under the Plan are, and are
weighted, as follows:
(a)
Relative Total Shareholder Return – NAREIT Index (50%); and



(b)
Relative Total Shareholder Return – Peer Group (50%).



The Relative Total Shareholder Return performance levels shall, in the case of
(a) and (b), be as follows:
Threshold: 33rd percentile
Target: 51S1 percentile
High: 76th percentile or above
If the applicable Relative Total Shareholder Return falls between the 33rd
percentile and the 5151 percentile or between the 515t percentile and the 76th
percentile, the portion of the Award that is dependent upon such Relative Total
Shareholder Return shall be determined by linear interpolation.
If the degree of achievement of either performance goal falls below threshold,
the portion of the Award that is dependent on that performance goal shall not be
paid.”
5.
The first sentence of Section 4.5 of the Plan is deleted and replaced with the
following:



“If during the Performance Period, the Participant’s employment is terminated by
the Trust without Cause, or the Participant resigns with Good Reason, Retires,
dies or becomes subject to a Disability while employed by the Trust, the
Participant shall receive an Award calculated based on actual levels of
achievement of prorated performance goals as of the date of such event with
respect to the portion of the Award that is dependent on the degree of
achievement of the applicable Relative Total Shareholder Return performance
goal, and for purposes of determining Relative Total Shareholder Return, Total
Shareholder Return, and Ending Share Price, treating the day of such event as if
it were the last day of the Performance Period.”






    


2



--------------------------------------------------------------------------------






This amendment shall be effective as of January 1, 2018.


 
 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
 
By:
/s/ Stephen E. Riffee
 
 
 
Steve Riffee, Executive Vice President and
 
 
Chief Financial Officer
 
 
February 23, 2018
 





    


3

